                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 Bocar Deme,                                    :
                                                :
                Petitioner,                     : Case No. 1:19-cv-00106
                                                :
                vs.                             : Judge Michael R. Barrett
                                                :
 Secretary, Department of Homeland              :
 Security,                                      :
                                                :
               Respondent.                      :
                                                :

                                         ORDER

       This matter is before the Court on the Magistrate Judge’s April 19, 2019 Report

and Recommendation. (Doc. 6). On February 11, 2019, Petitioner filed an application

for a writ of habeas corpus challenging his continued detention by the United States

Immigration and Customs Enforcement Agency (ICE) pursuant to a final order of

removal. (See Doc. 1). He argued that his continued detention was unlawful, citing in

support Zadvydas v. Davis, 533 U.S. 678 (2001). (Id. at PageID 2). On March 25,

2019, respondent filed a return of the writ, indicating that petitioner was released from

ICE custody on March 19, 2019 pending his removal. (See Doc. 5). Inasmuch as he is

no longer in government custody, respondent maintained that petitioner’s application

should be denied as moot. (Id. at PageID 28). The Magistrate Judge agreed, noting

that petitioner’s March 19, 2019 release renders this civil action moot and deprives the

Court of jurisdiction. (Doc. 6 at PageID 40).

       Proper notice was provided to respondent under Fed. R. Civ. P. 72(b), including

notice that respondent would waive further appeal if respondent failed to file objections


                                             1
to the Report and Recommendation in a timely manner. See United States v. Walters,

638 F.2d 947, 949-950 (6th Cir. 1981). No objections have been filed by respondent.

Proper notice would have been provided to petitioner but for the fact that petitioner has

been released from custody. The Court will not require the Clerk to perform the futile

act of sending the April 19, 2019 Report and Recommendation (and accompanying

Notice) to the Butler County Jail, where petitioner had been detained, 1 in light of the

testimony by Jason Edmister, ICE Deportation Officer, 2 of petitioner’s release pending

his removal.

          Having conduced a de novo review, the Court ACCEPTS and ADOPTS the

Magistrate Judge’s April 19, 2019 Report and Recommendation (Doc. 6). Accordingly,

petitioner’s Petitioner for a Writ of Habeas Corpus (Doc. 1) is hereby DENIED as

MOOT.

          IT IS SO ORDERED.
                                                  /s/ Michael R. Barrett_____
                                                  Michael R. Barrett, Judge
                                                  United States District Court




1
    See Doc. 1 at PageID 3 ¶¶ 8, 9.
2
    See Doc. 5-1.

                                             2
